RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 November 2020 has been entered.
Amendments to claims 1 and 9, filed on 6 November 2020, have been entered in the above-identified application.  Claims 10-17 have been added and claims 2, 4, and 5 have been cancelled by applicant.  Claims 1, 3, and 6-17 are pending.

WITHDRAWN REJECTIONS
The 35 U.S.C. § 103 rejection of claims 1, 3, and 6-9 as over JP 2007-209657A, Takeuchi (U.S. Pat. 6,132,557), and Laurent (U.S. Pat. 6,106,928), made of record on page 4, paragraph 7 of the office action mailed 31 August 2020 has been withdrawn due to Applicant’s amendment in the response filed 06 November 2020.  In particular, 
The 35 U.S.C. § 103 rejection of claims 1, 3, and 6-9 as over JP 2007-209657A, Shannon (U.S. Pub. 2004/0118531), and Laurent (U.S. Pat. 6,106,928), made of record on page 10, paragraph 8 of the office action mailed 31 August 2020 has been withdrawn due to Applicant’s amendment in the response filed 06 November 2020.  In particular, Laurent does not specify that the first protruding parts are curved as recited in amended claims 1 and 9.
The 35 U.S.C. § 103 rejection of claims 1, 3, and 6-9 as over JP 2007-209657A, Dwiggins (U.S. Pub. 6,827,819), and Kershaw (U.S. Pat. 6,455,129), made of record on page 15, paragraph 9 of the office action mailed 31 August 2020 has been withdrawn due to Applicant’s amendment in the response filed 06 November 2020.  In particular, Kershaw does not specify that the first protruding parts are curved as recited in amended claims 1 and 9.

NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 16
Likewise, should claim 10 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 3, 6-9, and 14-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention.
Regarding claims 1, 9, and 14, the claims now recite “…wherein the entire surface of each of the curved first protruding parts is provided between the first height and the second height …”, but this limitation is not described in the original disclosure.  The limitation is considered new matter; the new matter should be deleted.
Regarding claims 1, 9, and 15, the claims now recite “…wherein a total area of the second protruding parts is greater than a total area of the first protruding parts…”, but this limitation is not described in the original disclosure.  The limitation is considered new matter; the new matter should be deleted.
Claims 3, 6-8, and 16-17 depend on one or more of the above claims and thus also incorporate the above-described new matter.


Claim Rejections - 35 USC § 103

Claims 1, 3, 6-11, and 13-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2007-209657A, in view of Shannon (U.S. Pub. 2004/0118531), Laurent (U.S. Pat. 6,106,928), and Chen (U.S. Pat. 5,990,377).
Regarding claims 1 and 9, JP ‘657 discloses a bulky paper which is impregnated with an aqueous agent and used as a cleaning object for toilets, washrooms, kitchens, and the like as well as a personal cleaning article, see p. 1, Problem to be Solved and p. 17, [0049].  This reads on a toilet cleaning article as claimed.  The fiber sheet includes a water-soluble carboxymethylcellulose binder (see p. 6, [0017] and p. 10, [0029]) in an aqueous chemical solution (see p. 5, [0014]) which includes a water-soluble organic solvent such as glycerin and/or sorbitol (see p. 8, [0021]) and a crosslinking agent (see p. 7, [0020]).  This reads on an aqueous cleaning agent as claimed. The sheet is impregnated with aqueous chemical solution in the amount of 100-500 % by weight, preferably 100-300% by weight, based on the dry 
The bulky cleaning article has a basis weight of 30-150 g/m2 before being impregnated with the aqueous agent, see p. 6, [0015].  In the examples described at p. 18, [0051], two sheets of paper are laminated together to prepare a two-ply fiber sheet with a basis weight of 80 g/m2.  This reads on stacking a plurality of sheets of base paper as claimed, and also has a basis weight within the claimed range.
The pulp which forms the fiber sheet may include softwood bleached kraft pulp (NBKP) and hardwood bleached kraft pulp (LBKP), see p. 6, [0016].  However, JP ‘657 does not specify a compounding ratio of softwood pulp to hardwood pulp to be less than 2/3 as claimed.
Shannon teaches a single-ply or multi-ply hygienic paper sheet product having a basis weight of 6-150 g/m2, see p. 2, [0012-13].  The sheet may include carboxymethylcellulose, see p. 10, [0112].  The tissue product includes both hardwood and softwood pulp fibers, and the range of softwood to hardwood fibers is from about 1:9 to about 9:1, most preferably from about 1:9 to about 1:1 (about 0.111 to about 1.000).  This overlaps the claimed ratio range of less than 1/1 in claim 1, and less than 2/3 (about 0.667) in claim 9.  The tissue product includes a wetting agent to improve the wettability properties of the base sheet (see abstract and p. 2, [0012]).
JP ‘657 and Shannon are analogous because they each disclose multilayer fibrous sheets used for wiping and personal hygiene. Thus the references are useful for the same purpose and are similar in structure and function.


JP ‘657 teaches an embossed sheet at FIG 1. and p. 4, [0010] in which the embossments are made in a staggered pattern.  JP ‘657 further teaches that this is no limitation on the embossed pattern as long as the paper after embossing is bulky.  See p. 9, [0026].  Fig. 1 of JP ‘657 shows protruding embossments formed over the entire surface of the sheet.  See also p. 4, [0010] describing the convex portions of the sheet.  However, JP ‘657 does not specify first and second protruding parts having different shapes as recited in claim 1 or the further details in claims 6-8.
Laurent describes an embossed absorbent paper having combined patterns, see title and abstract.  The paper is a sanitary paper, see col. 3, lines 24-28.  The paper includes at least one creped ply of paper with a basis weight of from 12-35 g/m2, see col. 3, lines 25-41, and evincing first and second protrusions arrayed in a first and second pattern.  Thus, using multiple plies of such paper will result in a combined multiply paper with a basis weight being a multiple of 12-35 g/m2.  This is within the scope of the claims and consistent with the basis weight of multi-ply articles of JP ‘657 described above.

FIGS. 3 and 5 of Laurent show top view of the pattern elements which include elongated first protrusions which represent a flower or feather graphic (see discussion at col. 5, lines 61-67), and second protrusions with a frustum or tip shape which are spaced between the first protrusions, see col. 6, lines 16-26.  The second protrusions are regularly spaced and formed over the entire sheet as shown in FIGS. 3 and 5.  The first protrusions are also formed over the entire sheet as shown in FIGS. 3 and 5 and are spaced apart by a larger distance than the second protrusions.  The second protrusions have the shape of frustra of a cone or pyramid with a polygonal cross-section, and thus have planar cross-sections, see col. 6, lines 19-24.
Laurent further teaches that the surface area of the second protrusions are smaller than the surface area of the first protrusions such that the ratio of area of the first to the second protrusions is at least about 50:1 and preferably over 100:1, see col. 6, lines 27-47.  However, the density of second protrusions is much greater than that of first protrusions, such that the second protrusions number preferably 60 to 80 elements per square centimeter (see col. 6, lines 32-35) while the number of first protrusions is no more than 1 element per 5 cm2, that is no more than 0.2 elements per square centimeter (see col. 6, lines 16-19).  Thus the total area of the second protruding parts 
Laurent does not specify that the first protruding part is curved in cross-sectional view.  However, Chen describes dual-zoned absorbent webs having curved raised elements extending from a planar base as shown in FIGS 1-3.  The sheet having a relatively planar portion and raised elements protruding therefrom provides high values of cross-direction stretch prior to failure and thus forms a more robust sheet, see col. 31, lines 4-39. 
Laurent, JP ‘657, Shannon, and Chen are analogous because they each disclose multilayer fibrous sheets used for wiping and personal hygiene. Thus the references are useful for the same purpose and are similar in structure and function.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form first and second protruding parts having the depths as taught in Laurent in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to use creping and embossing of the sanitary paper at such dimensions to provide an attractive graphic appearance while also providing thickness and absorption, see col. 3, lines 42-52.
Regarding claim 3, JP ‘657 discloses that that fibrous sheet may be sprayed with the CMC binder, see p. 10-11, [0029 and 0030].  As the paper is being sprayed, the 
Regarding claim 6, Laurent shows in FIG. 3 that the first protrusions (with a floral design) are arrayed approximately in a rhomboid grid.  Additionally, the second protrusions are evenly arrayed in a rhomboid grid.  See Examiner’s annotated figure below.

    PNG
    media_image1.png
    798
    863
    media_image1.png
    Greyscale

Regarding claim 7, Laurent teaches that the second protruding parts are arrayed between the first protruding parts, see col. 6, lines 16-19.
Regarding claim 8, JP ‘657 teaches an embossed sheet at FIG 1. and p. 4, [0010] in which the embossments are made in a staggered pattern.  JP ‘657 further teaches that this is no limitation on the embossed pattern as long as the paper after embossing is bulky.  See p. 9, [0026].  Fig. 1 of JP ‘657 shows protruding embossments formed over the entire surface of the sheet.  Combining this embossment pattern with the floral first protrusion pattern of Laurent results in conjoined protruding parts.
Claims 10, 11, and 17, as shown in FIG. 3 of Laurent, the first and second elements are arranged over a planar sheet such that the first and second elements connect at the base of the sheet (shown as the blank spaces between elements in the Figure).  Thus the respective ends of the first and second protruding parts are connected at a plane in which the second protruding parts lie as claimed.  
Regarding claim 13, JP ‘657, Shannon, and Laurent are relied upon as described above, including that Laurent teaches planar elements of the second protruding parts.  Laurent does not specify that the first protruding part is curved in cross-sectional view.  However, Chen describes dual-zoned absorbent webs having curved raised elements extending from a planar base as shown in FIGS 1-3.  The sheet having a relatively planar portion and raised elements protruding therefrom provides high values of cross-direction stretch prior to failure and thus forms a more robust sheet, see col. 31, lines 4-39. 
Regarding claim 14, Laurent teaches a height difference between the first protrusions and second protrusions is 0.3 mm, see col. 6, lines 24-26.  Note that the first 
Regarding claim 15, Laurent further teaches that the surface area of the second protrusions are smaller than the surface area of the first protrusions such that the ratio of area of the first to the second protrusions is at least about 50:1 and preferably over 100:1, see col. 6, lines 27-47.  However, the density of second protrusions is much greater than that of first protrusions, such that the second protrusions number preferably 60 to 80 elements per square centimeter (see col. 6, lines 32-35) while the number of first protrusions is no more than 1 element per 5 cm2, that is no more than 0.2 elements per square centimeter (see col. 6, lines 16-19).  Thus the total area of the second protruding parts is greater than the total area of the first protruding parts.  For example, using the preferred numbers of Laurent: one square centimeter may contain 60 second protruding parts and 0.2 of a first protruding part; the area of a single second element is 1/100 of that of a single first element.  The area ratio of second protruding parts to first protruding parts is thus about (60 / 0.2) * (1/100) = 3, thus the total area of the second protruding parts is greater than the total area of the first protruding parts.
Regarding claim 16, JP ‘657 discloses a bulky paper which is impregnated with an aqueous agent and used as a cleaning object for toilets, washrooms, kitchens, and the like as well as a personal cleaning article, see p. 1, Problem to be Solved and p. 17, [0049].  This reads on toilet cleaning sheet as claimed.  The fiber sheet includes a water-soluble carboxymethylcellulose binder (see p. 6, [0017] and p. 10, [0029]) in an aqueous chemical solution (see p. 5, [0014]) which includes a water-soluble organic .  

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2007-209657A, in view of Shannon (U.S. Pub. 2004/0118531) and Laurent (U.S. Pat. 6,106,928).
Regarding claim 12, JP ‘657 discloses a bulky paper which is impregnated with an aqueous agent and used as a cleaning object for toilets, washrooms, kitchens, and the like as well as a personal cleaning article, see p. 1, Problem to be Solved and p. 17, [0049].  This reads on a toilet cleaning article as claimed.  The fiber sheet includes a water-soluble carboxymethylcellulose binder (see p. 6, [0017] and p. 10, [0029]) in an aqueous chemical solution (see p. 5, [0014]) which includes a water-soluble organic solvent such as glycerin and/or sorbitol (see p. 8, [0021]) and a crosslinking agent (see p. 7, [0020]).  This reads on an aqueous cleaning agent as claimed. The sheet is impregnated with aqueous chemical solution in the amount of 100-500 % by weight, preferably 100-300% by weight, based on the dry weight of the bulky paper, see p. 8-9, [0023].  This overlaps the claimed 150-300% by weight impregnation range.
The bulky cleaning article has a basis weight of 30-150 g/m2 before being impregnated with the aqueous agent, see p. 6, [0015].  In the examples described at p. 18, [0051], two sheets of paper are laminated together to prepare a two-ply fiber sheet with a basis weight of 80 g/m2.  This reads on stacking a plurality of sheets of base paper as claimed, and also has a basis weight within the claimed range.

Shannon teaches a single-ply or multi-ply hygienic paper sheet product having a basis weight of 6-150 g/m2, see p. 2, [0012-13].  The sheet may include carboxymethylcellulose, see p. 10, [0112].  The tissue product includes both hardwood and softwood pulp fibers, and the range of softwood to hardwood fibers is from about 1:9 to about 9:1, most preferably from about 1:9 to about 1:1 (about 0.111 to about 1.000).  This overlaps the claimed ratio range of less than 1/1 in claim 1, and less than 2/3 (about 0.667) in claim 9.  The tissue product includes a wetting agent to improve the wettability properties of the base sheet (see abstract and p. 2, [0012]).
JP ‘657 and Shannon are analogous because they each disclose multilayer fibrous sheets used for wiping and personal hygiene. Thus the references are useful for the same purpose and are similar in structure and function.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a softwood to hardwood ratio of less than 2/3 in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to use such a ratio of softwood to hardwood because Shannon teaches that the relative amounts of these fibers may vary broadly yet still produce a suitable tissue product, see p. 6, [0062].


Laurent describes an embossed absorbent paper having combined patterns, see title and abstract.  The paper is a sanitary paper, see col. 3, lines 24-28.  The paper includes at least one creped ply of paper with a basis weight of from 12-35 g/m2, see col. 3, lines 25-41, and evincing first and second protrusions arrayed in a first and second pattern.  Thus, using multiple plies of such paper will result in a combined multiply paper with a basis weight being a multiple of 12-35 g/m2.  This is within the scope of the claims and consistent with the basis weight of multi-ply articles of JP ‘657 described above.
The embossment pattern of Laurent includes a graphic pattern and a background pattern, reading on the first and second protruding parts.  See col. 3, lines 43-52.  The height of the first and second protrusions are different, with the second protrusions being less than 0.5 mm and the first protrusions being larger by up to 0.3 mm (thus, up to 0.8 mm in total height), see col. 4, lines 52-67. These overlap the claimed heights of the first and second protruding parts.
FIGS. 3 and 5 of Laurent show top view of the pattern elements which include elongated first protrusions which represent a flower or feather graphic (see discussion 
Laurent, JP ‘657, and Shannon are analogous because they each disclose multilayer fibrous sheets used for wiping and personal hygiene. Thus the references are useful for the same purpose and are similar in structure and function.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form first and second protruding parts having the depths as taught in Laurent in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to use creping and embossing of the sanitary paper at such dimensions to provide an attractive graphic appearance while also providing thickness and absorption, see col. 3, lines 42-52.

Claim 1, 3, 6-11, and 13-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2007-209657A in view of Dwiggins (U.S. Pat. 6,827,819) and further in view of Laurent (U.S. Pat. 6,106,928), and Chen (U.S. Pat. 5,990,377).
Regarding claims 1 and 9, JP ‘657 discloses a bulky paper which is impregnated with an aqueous agent and used as a cleaning object for toilets, washrooms, kitchens, and the like as well as a personal cleaning article, see p. 1, 
The bulky cleaning article has a basis weight of 30-150 g/m2 before being impregnated with the aqueous agent, see p. 6, [0015].  In the examples described at p. 18, [0051], two sheets of paper are laminated together to prepare a two-ply fiber sheet with a basis weight of 80 g/m2.  This reads on stacking a plurality of sheets of base paper as claimed, and also has a basis weight within the claimed range.
The pulp which forms the fiber sheet may include softwood bleached kraft pulp (NBKP) and hardwood bleached kraft pulp (LBKP), see p. 6, [0016].  However, JP ‘657 does not specify a compounding ratio of softwood pulp to hardwood pulp to be less than 2/3 as claimed.
Dwiggins describes a multi-ply paper product used as a bathroom tissue product, see abstract and col. 2, line 66 through col. 3, line 6.  The invention uses a combination of hardwood and softwood fibers as described at col. 7, line 43 through col. 8, line 9.  Specifically, the amount of hardwood is from about 30-85 wt. % and the amount of softwood is from about 15-70 wt. %.  Dwiggins also teaches that recycled fibers may be 
JP ‘657 and Dwiggins are analogous because they each disclose multilayer fibrous sheets used for wiping and personal hygiene. Thus the references are useful for the same purpose and are similar in structure and function.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a softwood to hardwood ratio of less than 2/3 in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to use such a ratio of softwood to hardwood because Dwiggins teaches using coarser hardwoods and softwoods to teach ultra-soft tissues, and also teaches the use of recycled fibers having a softwood to hardwood ratio well within the claimed range.  See col. 7, line 43 through col. 8, line 9.  The use of recycled fibers thus helps reduce waste while still providing a soft tissue product.

JP ‘657 teaches an embossed sheet at FIG 1. and p. 4, [0010] in which the embossments are made in a staggered pattern.  JP ‘657 further teaches that this is no 
Laurent describes an embossed absorbent paper having combined patterns, see title and abstract.  The paper is a sanitary paper, see col. 3, lines 24-28.  The paper includes at least one creped ply of paper with a basis weight of from 12-35 g/m2, see col. 3, lines 25-41, and evincing first and second protrusions arrayed in a first and second pattern.  Thus, using multiple plies of such paper will result in a combined multiply paper with a basis weight being a multiple of 12-35 g/m2.  This is within the scope of the claims and consistent with the basis weight of multi-ply articles of JP ‘657 described above.
The embossment pattern of Laurent includes a graphic pattern and a background pattern, reading on the first and second protruding parts.  See col. 3, lines 43-52.  The height of the first and second protrusions are different, with the second protrusions being less than 0.5 mm and the first protrusions being larger by up to 0.3 mm (thus, up to 0.8 mm in total height), see col. 4, lines 52-67. These overlap the claimed heights of the first and second protruding parts.
FIGS. 3 and 5 of Laurent show top view of the pattern elements which include elongated first protrusions which represent a flower or feather graphic (see discussion at col. 5, lines 61-67), and second protrusions with a frustum or tip shape which are spaced between the first protrusions, see col. 6, lines 16-26.  The second protrusions 
Laurent further teaches that the surface area of the second protrusions are smaller than the surface area of the first protrusions such that the ratio of area of the first to the second protrusions is at least about 50:1 and preferably over 100:1, see col. 6, lines 27-47.  However, the density of second protrusions is much greater than that of first protrusions, such that the second protrusions number preferably 60 to 80 elements per square centimeter (see col. 6, lines 32-35) while the number of first protrusions is no more than 1 element per 5 cm2, that is no more than 0.2 elements per square centimeter (see col. 6, lines 16-19).  Thus the total area of the second protruding parts is greater than the total area of the first protruding parts.  For example, using the preferred numbers of Laurent: one square centimeter may contain 60 second protruding parts and 0.2 of a first protruding part; the area of a single second element is 1/100 of that of a single first element.  The area ratio of second protruding parts to first protruding parts is thus about (60 / 0.2) * (1/100) = 3, thus the total area of the second protruding parts is greater than the total area of the first protruding parts.
Laurent does not specify that the first protruding part is curved in cross-sectional view.  However, Chen describes dual-zoned absorbent webs having curved raised elements extending from a planar base as shown in FIGS 1-3.  The sheet having a relatively planar portion and raised elements protruding therefrom provides high values 
Laurent, JP ‘657, Dwiggins, and Chen are analogous because they each disclose multilayer fibrous sheets used for wiping and personal hygiene. Thus the references are useful for the same purpose and are similar in structure and function.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form first and second protruding parts having the depths as taught in Laurent in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to use creping and embossing of the sanitary paper at such dimensions to provide an attractive graphic appearance while also providing thickness and absorption, see col. 3, lines 42-52.
Regarding claim 3, JP ‘657 discloses that that fibrous sheet may be sprayed with the CMC binder, see p. 10-11, [0029 and 0030].  As the paper is being sprayed, the amount of water soluble binder is higher on the surface being sprayed and lower on the surface which is not being sprayed.  See FIG. 3 of the original document and description at p. 12, [0032] of the translation.
Regarding claim 6, Laurent shows in FIG. 3 that the first protrusions (with a floral design) are arrayed approximately in a rhomboid grid.  Additionally, the second protrusions are evenly arrayed in a rhomboid grid.  See Examiner’s annotated figure above.
Regarding claim 7, Laurent teaches that the second protruding parts are arrayed between the first protruding parts, see col. 6, lines 16-19.
Regarding claim 8, JP ‘657 teaches an embossed sheet at FIG 1. and p. 4, [0010] in which the embossments are made in a staggered pattern.  JP ‘657 further teaches that this is no limitation on the embossed pattern as long as the paper after embossing is bulky.  See p. 9, [0026].  Fig. 1 of JP ‘657 shows protruding embossments formed over the entire surface of the sheet.  Combining this embossment pattern with the floral first protrusion pattern of Laurent results in conjoined protruding parts.  
Claims 10, 11, and 17, as shown in FIG. 3 of Laurent, the first and second elements are arranged over a planar sheet such that the first and second elements connect at the base of the sheet (shown as the blank spaces between elements in the Figure).  Thus the respective ends of the first and second protruding parts are connected at a plane in which the second protruding parts lie as claimed.  
Regarding claim 13, JP ‘657, Dwiggins, and Laurent are relied upon as described above, including that Laurent teaches planar elements of the second protruding parts.  Laurent does not specify that the first protruding part is curved in cross-sectional view.  However, Chen describes dual-zoned absorbent webs having curved raised elements extending from a planar base as shown in FIGS 1-3.  The sheet having a relatively planar portion and raised elements protruding therefrom provides high values of cross-direction stretch prior to failure and thus forms a more robust sheet, see col. 31, lines 4-39. 
Regarding claim 14, Laurent teaches a height difference between the first protrusions and second protrusions is 0.3 mm, see col. 6, lines 24-26.  Note that the first protrusions have a larger height, see above discussion and col. 8, lines 8-23 describing 
Regarding claim 15, Laurent further teaches that the surface area of the second protrusions are smaller than the surface area of the first protrusions such that the ratio of area of the first to the second protrusions is at least about 50:1 and preferably over 100:1, see col. 6, lines 27-47.  However, the density of second protrusions is much greater than that of first protrusions, such that the second protrusions number preferably 60 to 80 elements per square centimeter (see col. 6, lines 32-35) while the number of first protrusions is no more than 1 element per 5 cm2, that is no more than 0.2 elements per square centimeter (see col. 6, lines 16-19).  Thus the total area of the second protruding parts is greater than the total area of the first protruding parts.  For example, using the preferred numbers of Laurent: one square centimeter may contain 60 second protruding parts and 0.2 of a first protruding part; the area of a single second element is 1/100 of that of a single first element.  The area ratio of second protruding parts to first protruding parts is thus about (60 / 0.2) * (1/100) = 3, thus the total area of the second protruding parts is greater than the total area of the first protruding parts.
Regarding claim 16, JP ‘657 discloses a bulky paper which is impregnated with an aqueous agent and used as a cleaning object for toilets, washrooms, kitchens, and the like as well as a personal cleaning article, see p. 1, Problem to be Solved and p. 17, [0049].  This reads on toilet cleaning sheet as claimed.  The fiber sheet includes a water-soluble carboxymethylcellulose binder (see p. 6, [0017] and p. 10, [0029]) in an aqueous chemical solution (see p. 5, [0014]) which includes a water-soluble organic .  

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2007-209657A in view of Dwiggins (U.S. Pat. 6,827,819) and further in view of Laurent (U.S. Pat. 6,106,928).
Regarding claims 12, JP ‘657 discloses a bulky paper which is impregnated with an aqueous agent and used as a cleaning object for toilets, washrooms, kitchens, and the like as well as a personal cleaning article, see p. 1, Problem to be Solved and p. 17, [0049].  This reads on a toilet cleaning sheet as claimed.  The fiber sheet includes a water-soluble carboxymethylcellulose binder (see p. 6, [0017] and p. 10, [0029]) in an aqueous chemical solution (see p. 5, [0014]) which includes a water-soluble organic solvent such as glycerin and/or sorbitol (see p. 8, [0021]) and a crosslinking agent (see p. 7, [0020]).  This reads on an aqueous cleaning agent as claimed.  The sheet is impregnated with aqueous chemical solution in the amount of 100-500 % by weight, preferably 100-300% by weight, based on the dry weight of the bulky paper, see p. 8-9, [0023].  This overlaps the claimed 150-300% by weight impregnation range.
The bulky cleaning article has a basis weight of 30-150 g/m2 before being impregnated with the aqueous agent, see p. 6, [0015].  In the examples described at p. 18, [0051], two sheets of paper are laminated together to prepare a two-ply fiber sheet with a basis weight of 80 g/m2.  This reads on stacking a plurality of sheets of base paper as claimed, and also has a basis weight within the claimed range.

Dwiggins describes a multi-ply paper product used as a bathroom tissue product, see abstract and col. 2, line 66 through col. 3, line 6.  The invention uses a combination of hardwood and softwood fibers as described at col. 7, line 43 through col. 8, line 9.  Specifically, the amount of hardwood is from about 30-85 wt. % and the amount of softwood is from about 15-70 wt. %.  Dwiggins also teaches that recycled fibers may be included in the fiber blend in an amount of no more than 70 wt. % of the tissue’s total finish.  If included, the recycled fibers would replace both hardwood and softwood in an about 3/1 to about 4/1 ratio of hardwood to softwood.  This corresponds to a softwood to hardwood ratio of from 1/4 (0.25) to 1/3 (about 0.333).  This overlaps the claimed ratio range of less than 2/3 (about 0.667) in claim 9 and less than 1/1 in claim 1.  The broader disclosure of Dwiggins thus also teaches a range of softwood and hardwood of from (15-70 wt. %) to (30-85 wt. %) respectively, corresponding to a ratio range of from 15/85 to 70/30, or about 0.176 to about 2.33.  This overlaps the claimed range of less than 2/3 (about 0.667) or less than 1/1.
JP ‘657 and Dwiggins are analogous because they each disclose multilayer fibrous sheets used for wiping and personal hygiene. Thus the references are useful for the same purpose and are similar in structure and function.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a softwood to hardwood ratio of less than 2/3 in order to arrive at the 

JP ‘657 teaches an embossed sheet at FIG 1. and p. 4, [0010] in which the embossments are made in a staggered pattern.  JP ‘657 further teaches that this is no limitation on the embossed pattern as long as the paper after embossing is bulky.  See p. 9, [0026].  Fig. 1 of JP ‘657 shows protruding embossments formed over the entire surface of the sheet.  See also p. 4, [0010] describing the convex portions of the sheet.  However, JP ‘657 does not specify first and second protruding parts having different shapes as recited in claim 1 or the further details in claims 6-8.
Laurent describes an embossed absorbent paper having combined patterns, see title and abstract.  The paper is a sanitary paper, see col. 3, lines 24-28.  The paper includes at least one creped ply of paper with a basis weight of from 12-35 g/m2, see col. 3, lines 25-41, and evincing first and second protrusions arrayed in a first and second pattern.  Thus, using multiple plies of such paper will result in a combined multiply paper with a basis weight being a multiple of 12-35 g/m2.  This is within the scope of the claims and consistent with the basis weight of multi-ply articles of JP ‘657 described above.

FIGS. 3 and 5 of Laurent show top view of the pattern elements which include elongated first protrusions which represent a flower or feather graphic (see discussion at col. 5, lines 61-67), and second protrusions with a frustum or tip shape which are spaced between the first protrusions, see col. 6, lines 16-26.  The second protrusions are regularly spaced and formed over the entire sheet as shown in FIGS. 3 and 5.  The first protrusions are also formed over the entire sheet as shown in FIGS. 3 and 5 and are spaced apart by a larger distance than the second protrusions.  The second protrusions have the shape of frustra of a cone or pyramid with a polygonal cross-section, and thus have planar cross-sections, see col. 6, lines 19-24.
Laurent, JP ‘657, and Dwiggins are analogous because they each disclose multilayer fibrous sheets used for wiping and personal hygiene. Thus the references are useful for the same purpose and are similar in structure and function.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form first and second protruding parts having the depths as taught in Laurent in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to use creping and embossing of the sanitary paper at such 

RESPONSE TO APPLICANT’S ARGUMENTS

Applicant’s arguments in the response filed 06 November 2020 regarding the 35 U.S.C. § 103 rejections of claims 1, 3, and 6-9 of record have been considered but are moot due to the new grounds of rejection.  It is noted that Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796